DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-30 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1

Here, with respect to independent claims 1, 13, 24 and 28, the claims recite the abstract idea of 
“determining a vehicle position estimate based at least in part on the location information, the observation data, and the 3D map data” which falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could determine “a vehicle position estimate based at least in part on the location information, the observation data, and the 3D map data” mentally or with the aid of pen and paper after viewing in information in the three “obtaining steps”. 
See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, ““determining a vehicle position estimate based at least in part on the location information, the observation data, and the 3D map data” recites the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes “determining” a vehicle position estimate based on inputs of location, observation data and 3D map data in light of the specification. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical See, e.g., MPEP §2106.05(f)).  
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “obtaining location information for the vehicle; obtaining observation data indicative of where the observed traffic sign is located within an image of the observed traffic sign taken from a vehicle; obtaining the 3D map data, wherein the 3D map data comprises a location, in a 3D frame, of each of one or more traffic signs in an area in which the vehicle is located” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “providing the vehicle position estimate to a system or device of the vehicle” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “non-transitory computer readable medium” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “A method of vehicle position estimation . . . for the vehicle . . . from a vehicle . . . providing . . . to . . . the vehicle” claim 1). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitation “3D map data for the observed traffic sign” recited in the independent claims is unclear. Does applicant intend to require there is 3D map data of a traffic sign or depicting or corresponding to an observed traffic sign? The limitation “location information for the vehicle” recited in the independent claims is similarly unclear and indefinite. 
In addition, the limitation “image of the observed traffic sign taken from a vehicle” recited in the independent claims lacks improper antecedent characterization since “the vehicle” is previously recited. It is further unclear if “a vehicle” refers to the previously recited vehicle or another different vehicle. In addition, the claims depending from the independent claims are further rejected on the basis of their dependency. 
In addition, with respect to claims 6, 18, 27 and 30, the limitation “the selected traffic sign using the 3D map data” lacks antecedent basis since no traffic sign was previously selected 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claims 24-27 include: 
(1) “means for obtaining location information for the vehicle”
(2) “means for obtaining observation data indicative of where the observed traffic sign is located within an image of the observed traffic sign taken from a vehicle”
(3) “means for obtaining observation data indicative of where the observed traffic sign is located within an image of the observed traffic sign taken from a vehicle ”
(4) “means for obtaining the 3D map data, wherein the 3D map data comprises a location, in a 3D frame, of each of one or more traffic signs in an area in which the vehicle is located”
(5) “means for determining a vehicle position estimate based at least in part on the location information, the observation data, and the 3D map data”
(6) “means for providing the vehicle position estimate to a system or device of the vehicle”
(7) “means for projecting a point associated with the observed traffic sign as a line in the 3D frame”
means for, for each of the one or more traffic signs in the area: determining a plane, within the 3D frame, representative of the respective traffic sign, and determining a distance between a point on the respective plane and the line”
(9) “means for selecting a traffic sign from the one or more traffic signs based on the determined distance”
(10) “means for determining a 3D point-to-line distance in the 3D frame”
(11) “means for, for each of the one or more traffic signs in the area: obtaining 3D coordinates indicative of a location of the respective traffic sign in the 3D frame, projecting the 3D coordinates of the respective traffic sign onto a 2D image plane of the image, and determining a 2D distance, within a 2D image plane, between the projected coordinates of the respective traffic sign and corresponding coordinates of the observed traffic sign”
(12) “means for selecting a traffic sign from the one or more traffic signs based on the determined 2D distance; means for determining a plane, within the 3D frame, of the selected traffic sign using the 3D map data for the selected traffic sign”
(13) “means for projecting the coordinates of the observed traffic sign onto the plane within the 3D frame; means for determining a 3D distance, within the 3D frame, between the projected coordinates of the observed traffic sign and corresponding coordinates of the selected traffic sign”
(14) “means for determining the observed traffic sign corresponds with the selected traffic sign based on the determined 3D distance”
(15) “means for determining the vehicle position estimate based, at least in part, on the location of the selected traffic sign in the 3D frame”
Under the three prong test, the above language will be interpreted under 112(f) because:
See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “means” in (1)-(15) above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(15) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to system claim limitations (1)-(15), the generic placeholder is not modified by sufficient structure for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 24-27 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claims 24-27 explicitly recite or recite via dependency at least one of (1)-(15) and (1)-(15) fail to disclose any corresponding structure in the specification for carrying out the functional limitations cited above following “means”. 
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Claims 24-27 are additionally rejected under 112(b) since limitations (1)-(15) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. Applicant's specification merely states that the modules may be a hardware or a software but does not indicate/specify what structures are being used for these limitations.  See, e.g., Spec. ¶ 89 (“Means for performing the functionality . . . implemented by . . . hardware and/or software components”); ¶29 “hardware and/or software”; ¶ 34; ¶ 108; ¶109 “customized hardware might also be used, and/or particular elements might be implemented in hardware, software (including portable software, such as applets, etc.), or both”.  Accordingly, under the broadest reasonable interpretation, these claim limitations can be interpreted as software, thus not containing any structure and it is unclear whether each recitation of (1)-(15) refers to hardware or software. 
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. 
Claims 24-27 are additionally rejected under 112(a) since the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. Applicant's specification merely states that the modules may be a hardware or a software but does not indicate/specify what structures are being used for these limitations.  See, e.g., Spec. ¶ 89 (“Means for performing the functionality . . . implemented by . . . hardware and/or software components”); ¶29 “hardware 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 13-14, 16, 24-25 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0300564 to Kwant et al. (Kwant). 
With respect to claims 1, 13, 24 and 28, Kwant discloses a method of vehicle position estimation based on an observed traffic sign and 3D map data for the observed traffic sign, the method comprising: 
obtaining location information for the vehicle; 
(¶ 75 “vehicle 101 may include GPS or other satellite-based receivers to obtain geographic coordinates from satellites 119 for determining current location and time. Further, the 
obtaining observation data indicative of where the observed traffic sign is located within an image of the observed traffic sign taken from a vehicle; 
(FIG. 12, 1201 “detect and encode sign input image”; 1203 “detect sign edges”; 1207; FIG. 15 depicting location of sign within an image; ¶ 2 “generating a parametric representation of signs from captured images ( e.g., a video capture stream from an autonomous vehicle)”; ¶ 57 “Each of the other cells in the grid performs the same prediction process to cover the entire image to collectively predict a parametric representation of the entire sign from the individual and independent parametric representations (e.g., a cell-based parametric representation) for each individual grid cell as shown in FIG. 6”; ¶59 “By using the centroid 707 of the intersection ( e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face as opposed to a non-sign portion of the image area”)
obtaining the 3D map data, wherein the 3D map data comprises a location, in a 3D frame, of each of one or more traffic signs in an area in which the vehicle is located; 
(¶ 79 “mapping and/or navigation related services . . . geographic features (e.g., two-dimensional or three dimensional features . . . For example, the edges of the polygons correspond to the boundaries or edges of the respective geographic feature. In the case of a building, a two-dimensional polygon can be used to represent a footprint of the building, and a three dimensional polygon extrusion can be used to represent the three-dimensional surfaces of the building. It is contemplated that although various embodiments are discussed with respect to two-dimensional polygons, it is contemplated that the embodiments are also applicable to three dimensional polygon extrusions. Accordingly, the terms polygons and polygon extrusions as used herein can be used interchangeably”)
determining a vehicle position estimate based at least in part on the location information, the observation data, and the 3D map data and providing the vehicle position estimate to a system or device of the vehicle.
(¶16 “obtained environmental information and/or employ localization based on signs”; ¶¶ 37-40, 43, 44-45, 67, 68, 92). 

With respect to claims 2, 14, 25, and 29 Yang discloses determining the vehicle position estimate comprises: 
projecting a point associated with the observed traffic sign as a line in the 3D frame; 
(¶5 “overlaying”; ¶¶ 99-102 “overlaying”)
for each of the one or more traffic signs in the area: 
(i.e., 1001, 1005, FIG. 10)
determining a plane, within the 3D frame, representative of the respective traffic sign, and
(¶ 47 “sign face”;  53 “Each neuron or node can make is prediction ( e.g., detection of sign edge or face) for each individual grid cell”; ¶ 59 “By using the centroid 707 of the intersection ( e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face as opposed to a non-sign portion of the image area”)
determining a distance between a point on the respective plane and the line; and 
radius 705 and angle 703, the centroid 707 of the intersection of the sign and the cell is first calculated to represent a reference point for the grid cell. By using the centroid 707 of the intersection ( e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face as opposed to a non-sign portion of the image area. A line segment is drawn from the centroid 707 to the sign edge 701 such that it is perpendicular to the edge 701. The angle 703 ( e.g., angle 8) is then the angle 703 that this line makes with a reference angle, and the radius 705 is the length of the segment”; ¶ 63-66; FIG. 9-10 selecting two different signs based on distance)
selecting a traffic sign from the one or more traffic signs based on the determined distance.
(¶ 59 “as opposed to non-sign portion of the image area”)
(FIG. 9-10 selecting two different signs based on distance)

With respect to claims 4 and 16 Kwant discloses wherein the point associated with the observed traffic sign comprises a center point of a sign plate of the observed traffic sign.
(1003, 1005 center points, FIG. 10; 1303, FIG. 13 “sign center”; ¶ 55 “this way any cell that is within the threshold distance of an edge of a sign can independently make a prediction of the attributes of the edge ( e.g., position, angle, predicted sign center, etc.)”; ¶¶ 64-66; 109-111; claim 7 “determining a predicted sign center”)

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0189578 to Yang et al. (Yang). 

obtaining location information for the vehicle; 
(¶65 “A vehicle 150 includes vehicle sensors 105 . . . sensors 105 allow the vehicle to detect . . . the location . . . of the vehicle . . . the GPS navigation system determines the position of the vehicle based on signals from satellites”)
obtaining observation data indicative of where the observed traffic sign is located within an image of the observed traffic sign taken from a vehicle; 
(910, 920 “identify a portion of the image corresponding the traffic sign”, 930, 940-970, Fig. 9; FIG. 10 “portion of the image 1020; FIG. 11)
obtaining the 3D map data, wherein the 3D map data comprises a location, in a 3D frame, of each of one or more traffic signs in an area in which the vehicle is located; 
(FIG. 12-14; ¶¶ 89-91 “image detection module 470 identifies a traffic sign in an image . . . identifies the portion of the image corresponding to the traffic sign . . . constructs a depth map . . . fits a plane corresponding the traffic sign in the map . . . identify a subset of at least three points corresponding to the traffic sign . . . identifies corresponding position vectors corresponding to a spatial position of the traffic sign”; ¶ 106-107 “determines the location and orientation of the sign with respect to the map coordinates . . . creating signs using the sign' s vertices in image coordinates and projecting 3D points onto that image. The 3D points that project within the image bounding box created by the sign' s vertices are considered sign points. These 3D points are used to fit a plane, wherein the HD map system projects the sign' s image vertices onto that 3D plane to find the 3D coordinates of the sign's vertices. At which point the its location in 3D space, its orientation described by its normal and the type of sign produced from classifying the sign in the image”)
determining a vehicle position estimate based at least in part on the location information, the observation data, and the 3D map data and providing the vehicle position estimate to a system or device of the vehicle.
(¶ 106 “In order to build a Landmark Map (LMap) the HD map system needs to know the location and type for every traffic sign . . . HD map system further determines the location and orientation of the sign with respect to the map coordinates . . . The precise coordinates of the sign are needed so an autonomous vehicle (AV) may accurately predict where the sign will be located in its sensor data so that it can . . . detect changes to the world and locate itself with respect to the map.”; ¶76 “localization API”).

With respect to claims 2, 14, 25, and 29 Yang discloses determining the vehicle position estimate comprises: 
projecting a point associated with the observed traffic sign as a line in the 3D frame; 
(¶¶ 118-119 “fitting 960 a plane in the 3D map based at least in part on the subset of at least three points. The subset of at least three points corresponding to the traffic sign are the basis to determine the plane in the 3D map which corresponds to where the traffic sign resides spatially . . . projecting 970 the identified portion of the image corresponding to the traffic sign onto the fitted plane in the 3D map . . . projected through drawing a ray from the detection and ranging sensor through each individual pixel to determine an intersection of the ray with the fitted plane . . . In some embodiments, only the image points corresponding to the sign vertices are projected . . . The intersection is the projected position of that pixel . . . centroid point”)
for each of the one or more traffic signs in the area: 
determining a plane, within the 3D frame, representative of the respective traffic sign, and
(¶¶ 18 “three points corresponding the traffic sign . . . determine the plane in the 3D map which corresponds to where the traffic sign resides spatially”)
determining a distance between a point on the respective plane and the line; and 
(¶¶ 117-119 “filter out points in the 3D space not close to the traffic sign . . . identifying the subset of at least three points by first determining a minimum point in the depth map within the frustum . . . identifies other points within a threshold depth . . . once the plane is established, it can be further reduced within the bounding box . . . planar subfitting module . . . takes the 2D image and places the 2D image onto the fitted plane . . . portion of the image corresponding to the traffic sign can be projected through drawing a ray from the detection and ranging sensor through each individual pixel to determine an intersection of the ray with the fitted plane. The intersection is the projected position of that pixel . . . one or more geometric constraints applied in the projected image . . . refining the projected image by fixing dimensions . . . one geometric constraint may be determined by the shape of the identified traffic sign . . . insuring the verticies are equidistance from a centroid point”; ¶ 124; ¶ 134-135 clusters signs based upon the Euclidean distance between sign centers and angle between sign planes”; ¶¶ 138-139 “identifies points within a threshold depth . . . farther from threshold depth . . . excluded . . . points within the threshold depth 1320 as the subset of points corresponding to the traffic sign . . . may be defined using the radius from the sensor 1310”; FIG. 11-14)

(¶ 119 “projected image may be distorted so as to fir a stop sign into a regular octagon. . . image projection submodule 485 of the map creation module 410 projects 970 the identified portion of the image corresponding to the traffic sign onto the fitted plane in the 3D map”)
(¶¶ 138-139 “identifies points within a threshold depth . . . farther from threshold depth . . . excluded . . . points within the threshold depth 1320 as the subset of points corresponding to the traffic sign . . . may be defined using the radius from the sensor 1310”; FIG. 11-14)

With respect to claims 3 and 15, Yang discloses the plane representative of the respective traffic sign comprises: 
a plane defined by dimensions of a sign plate of the respective traffic sign, or a plane defined by dimensions of a bounding box of the sign plate of the respective traffic sign.
(FIG. 11-14, i.e., depth planes 1230, 1240, bounding box 1220, fitted plane 1420)

With respect to claims 4 and 16, Yang discloses the point associated with the observed traffic sign comprises a center point of a sign plate of the observed traffic sign.
(¶¶ 117-119 “filter out points in the 3D space not close to the traffic sign . . . identifying the subset of at least three points by first determining a minimum point in the depth map within the frustum . . . identifies other points within a threshold depth . . . once the plane is established, it can be further reduced within the bounding box . . . planar subfitting module . . . takes the 2D image and places the 2D image onto the fitted plane . . . portion of the image corresponding to the traffic sign can be projected through drawing a ray from the detection and ranging sensor insuring the verticies are equidistance from a centroid point”; ¶ 124; ¶ 134-135 clusters signs based upon the Euclidean distance between sign centers and angle between sign planes”)

	With respect to claims 5, 17 and 26 Yang discloses the distance between the point of the respective plane and the line comprises a 3D point-to-line distance in the 3D frame.
(¶¶ 117-119 “filter out points in the 3D space not close to the traffic sign . . . identifying the subset of at least three points by first determining a minimum point in the depth map within the frustum . . . identifies other points within a threshold depth . . . once the plane is established, it can be further reduced within the bounding box . . . planar subfitting module . . . takes the 2D image and places the 2D image onto the fitted plane . . . portion of the image corresponding to the traffic sign can be projected through drawing a ray from the detection and ranging sensor through each individual pixel to determine an intersection of the ray with the fitted plane. The intersection is the projected position of that pixel . . . one or more geometric constraints applied in the projected image . . . refining the projected image by fixing dimensions . . . one geometric constraint may be determined by the shape of the identified traffic sign . . . insuring the verticies are equidistance from a centroid point”; ¶ 124; ¶ 134-135 clusters signs based upon the Euclidean distance between sign centers and angle between sign planes”).


for each of the one or more traffic signs in the area: 
obtaining 3D coordinates indicative of a location of the respective traffic sign in the 3D frame,
(FIG. 12-14; ¶¶ 89-91 “image detection module 470 identifies a traffic sign in an image . . . identifies the portion of the image corresponding to the traffic sign . . . constructs a depth map . . . fits a plane corresponding the traffic sign in the map . . . identify a subset of at least three points corresponding to the traffic sign . . . identifies corresponding position vectors corresponding to a spatial position of the traffic sign”; ¶ 106-107 “determines the location and orientation of the sign with respect to the map coordinates . . . creating signs using the sign' s vertices in image coordinates and projecting 3D points onto that image. The 3D points that project within the image bounding box created by the sign' s vertices are considered sign points. These 3D points are used to fit a plane, wherein the HD map system projects the sign' s image vertices onto that 3D plane to find the 3D coordinates of the sign's vertices. At which point the HD map system has all of the information to describe a sign: its location in 3D space, its orientation described by its normal and the type of sign produced from classifying the sign in the image”)
projecting the 3D coordinates of the respective traffic sign onto a 2D image plane of the image, and 
(¶¶ 124-126 “project the 3D points onto the image. According to another embodiment, the HD map system projects all the points onto the image and checks whether or not the sign' s 2D bounding box in the image contains the point. After the points outside of the image bounding 
determining a 2D distance, within a 2D image plane, between the projected coordinates of the respective traffic sign and corresponding coordinates of the observed traffic sign and selecting a traffic sign from the one or more traffic signs based on the determined 2D distance;
(¶¶ 124-126 “The HD map system filters out these points in a number of ways. According to an embodiment, the HD map system selects the closest point in 3D and selects only other points which are close to this point. This works well for unoccluded signs which have a reasonable distance between its points and the points of any other object”)
determining a plane, within the 3D frame, of the selected traffic sign using the 3D map data for the selected traffic sign; 
(FIG. 10A, 1010 “planar traffic sign”; ¶91 “planar fitting submodule 480 fits a plane in the map based in part on the position vectors in the map, the plane corresponding to a spatial position of the traffic sign in the map. Further discussion of possible methods by which the planar fitting submodule 480 fits the plane corresponding to the traffic sign in the map are provided in conjunction with FIG. 9; ¶107 “3D points are used to fit a plane, wherein the HD map system projects the sign' s image vertices onto that 3D plane to find the 3D coordinates of the sign's vertices. At which point the HD map system has all of the information to describe a sign: its location in 3D space, its orientation described by its normal and the type of sign produced from classifying the sign in the image”)
projecting the coordinates of the observed traffic sign onto the plane within the 3D frame;
projecting 3D points onto that image. The 3D points that project within the image bounding box created by the sign' s vertices are considered sign points. These 3D points are used to fit a plane, wherein the HD map system projects the sign' s image vertices onto that 3D plane to find the 3D coordinates of the sign's vertices. At which point the HD map system has all of the information to describe a sign: its location in 3D space, its orientation described by its normal and the type of sign produced from classifying the sign in the image.)
determining a 3D distance, within the 3D frame, between the projected coordinates of the observed traffic sign and corresponding coordinates of the selected traffic sign; 
(¶¶ 117-119 “filter out points in the 3D space not close to the traffic sign . . . identifying the subset of at least three points by first determining a minimum point in the depth map within the frustum . . . identifies other points within a threshold depth . . . once the plane is established, it can be further reduced within the bounding box . . . planar subfitting module . . . takes the 2D image and places the 2D image onto the fitted plane . . . portion of the image corresponding to the traffic sign can be projected through drawing a ray from the detection and ranging sensor through each individual pixel to determine an intersection of the ray with the fitted plane. The intersection is the projected position of that pixel . . . one or more geometric constraints applied in the projected image . . . refining the projected image by fixing dimensions . . . one geometric constraint may be determined by the shape of the identified traffic sign . . . insuring the verticies are equidistance from a centroid point”; ¶ 124; ¶ 134-135 clusters signs based upon the Euclidean distance between sign centers and angle between sign planes”; ¶¶ 138-139 “identifies points within a threshold depth . . . farther from threshold depth . . . excluded . . . points within 
determining the observed traffic sign corresponds with the selected traffic sign based on the determined 3D distance; and 
¶¶ 138-139 “identifies points within a threshold depth . . . farther from threshold depth . . . excluded . . . points within the threshold depth 1320 as the subset of points corresponding to the traffic sign . . . may be defined using the radius from the sensor 1310”; FIG. 11-14)
determining the vehicle position estimate based, at least in part, on the location of the selected traffic sign in the 3D frame.
(¶ 106 “In order to build a Landmark Map (LMap) the HD map system needs to know the location and type for every traffic sign . . . HD map system further determines the location and orientation of the sign with respect to the map coordinates . . . The precise coordinates of the sign are needed so an autonomous vehicle (AV) may accurately predict where the sign will be located in its sensor data so that it can . . . detect changes to the world and locate itself with respect to the map.”; ¶76 “localization API”)


With respect to claims 7 and 19 Yang discloses 
determining, based on the determined 3D distance, an error in an initial position estimate of the vehicle obtained from the location information; and 
determining the vehicle position estimate based on the determined error.
(¶129 “HD map system measures the plane fitting error across all points that were inliers in the initial RANSAC plane fitting and measures the reprojection error across all image samples 
(¶¶ 127-129 “HD map system minimizes the plane fit error and the reprojection error. In the optimization, the HD map system minimizes (1 /N)* (sum squared plane fit error)+lambda*(l/N)*(sum squared 3d reprojection errors). Where N is the number of vertices and lambda is a regularization term to balance plane fit and reprojection errors. The HD map system measures the plane fitting error across all points that were inliers in the initial RANSAC plane fitting and measures the reprojection error across all image samples supplied for feature creation. This provides the HD map system the ability to minimize the plane fit and reprojection error on a single image during automation and then rerun the process across all image samples the feature is visible from during the sign aggregation step to minimize the plane fitting and reprojection error across all image samples.”)
(¶ 134 “HD map system clusters the signs based upon the euclidean distance between sign centers and angle between sign planes. Once the features have been clustered the HD map system has a number of sign features all belonging to the same ground truth sign. In an embodiment, the HD map system selects the best features from cluster using a weighted scoring technique. Accordingly, the HD map system selects scores based on various criteria including closeness to median area of cluster, angle between sign normal and car heading, reprojection error of sign compared against deep learning detection result, The HD map system determines a weighted aggregate of these scores and ranks the features to select the best features.”)
so an autonomous vehicle (AV) may accurately predict where the sign will be located in its sensor data so that it can . . . detect changes to the world and locate itself with respect to the map.”; ¶76 “localization API”)


With respect to claims 8 and 20 Yang discloses 
wherein, for each of the one or more traffic signs in the area, obtaining the 3D coordinates indicative of the location the respective traffic sign in the 3D frame comprises obtaining coordinates of a bounding box for a plate of the respective traffic sign.
(FIG. 12, 1220, bounding box)
(¶ 107 “The HD map system performs the process of creating signs using the sign' s vertices in image coordinates and projecting 3D points onto that image. The 3D points that project within the image bounding box created by the sign' s vertices are considered sign points”; ¶¶ 116-118, 124, 126, 132, 138, 140, 141-146)

With respect to claims 9 and 21 Yang discloses determining the 2D distance between the projected coordinates of the respective traffic sign and the corresponding coordinates of the observed traffic sign comprises determining, for each corner of the bounding box of the respective traffic sign, the 2D distance between the respective corner and a corresponding corner of a bounding box of the observed traffic sign.


With respect to claims 10 and 22 Yang discloses determining the observed traffic sign corresponds with the selected traffic sign based on the determined 3D distance comprises determining the 3D distance between the projected coordinates of the observed traffic sign and the corresponding coordinates of the selected traffic sign is less than a threshold distance.
(¶¶ 117-119 “filter out points in the 3D space not close to the traffic sign . . . identifying the subset of at least three points by first determining a minimum point in the depth map within the frustum . . . identifies other points within a threshold depth . . . once the plane is established, it can be further reduced within the bounding box . . . planar subfitting module . . . takes the 2D image and places the 2D image onto the fitted plane . . . portion of the image corresponding to the traffic sign can be projected through drawing a ray from the detection and ranging sensor through each individual pixel to determine an intersection of the ray with the fitted plane. The intersection is the projected position of that pixel . . . one or more geometric constraints applied in the projected image . . . refining the projected image by fixing dimensions . . . one geometric constraint may be determined by the shape of the identified traffic sign . . . insuring the verticies are equidistance from a centroid point”; ¶ 124; ¶ 134-135 clusters signs based upon the Euclidean distance between sign centers and angle between sign planes”; ¶¶ 138-139 “identifies points within a threshold depth . . . farther from threshold depth . . . excluded . . . points within 

With respect to claims 11 and 23 Yang discloses wherein selecting the selected traffic sign from the one or more traffic signs based on the determined 2D distance further comprises 
determining an intersection-over-union (IOU), or 
a sum of squared distance, or 
any combination thereof.
	(¶¶ 127-129 “HD map system minimizes the plane fit error and the reprojection error. In the optimization, the HD map system minimizes (1 /N)* (sum squared plane fit error)+lambda*(l/N)*(sum squared 3d reprojection errors). Where N is the number of vertices and lambda is a regularization term to balance plane fit and reprojection errors. The HD map system measures the plane fitting error across all points that were inliers in the initial RANSAC plane fitting and measures the reprojection error across all image samples supplied for feature creation. This provides the HD map system the ability to minimize the plane fit and reprojection error on a single image during automation and then rerun the process across all image samples the feature is visible from during the sign aggregation step to minimize the plane fitting and reprojection error across all image samples.”)

With respect to claim 12, Yang discloses the location information comprises: 
Global Navigation Satellite System (GNSS5) information; 
wireless terrestrial location information; or 
Visual Inertial Odometry (VIO) information; or any combination thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667